 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 274 Teamsters, Chauffeurs & Helpers Local Union No. 40, a/w International Brotherhood of Teamsters, AFLŒCIO and Customized Transportation, Inc. and International Union, United Automobile, Aerospace and Agricultural Implement Work-ers of America (UAW), Region 2, and its Local Union No. 101. Case 8ŒCDŒ465 December 14, 1998 DECISION AND DETERMINATION OF DISPUTE BY MEMBERS LIEBMAN, HURTGEN, AND BRAME The charge in this Section 10(k) proceeding was filed on June 8, 1998, by Customized Transportation, Inc. (CTI or the Employer), alleging that the Respondent, Teamsters, Chauffeurs & Helpers Local Union No. 40, a/w International Brotherhood of Teamsters, AFLŒCIO (Respondent or Teamsters Local 40) violated Section 8(b)(4)(D) of the National Labor Relations Act by engag-ing in proscribed activity with an object of forcing the Employer to assign certain work to employees it repre-sents rather than to employees represented by Interna-tional Union, United Automobile, Aerospace and Agri-cultural Implement Workers of America (UAW), Region 2, and its Local Union No. 101 (UAW Local 101).  The hearing was held on August 11 and 12, 1998, before Hearing Officer Susan Fernandez. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board affirms the hearing officer™s rulings, find-ing them free from prejudicial error.1  On the entire re-cord, the Board makes the following findings. I. JURISDICTION The Employer, a Delaware corporation, with a place of business in Huron, Ohio, is a contract carrier engaged in the interstate transportation of freight.  In the course and conduct of its business operations, the Employer annu-ally derives gross income in excess of $50,000 from the transportation of automotive parts from suppliers in Michigan, Indiana, Illinois, and Ohio to Ford Motor Company (Ford) plants located in Northeast Ohio.  We accordingly find that the Employer is engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.  We further find, based on the stipulation of the par-ties, that Teamsters Local 40 and UAW Local 101 are labor organizations within the meaning of Section 2(5) of the Act. II. THE DISPUTE A. Background and Facts of Dispute In 1996, the Employer maintained two facilities in Ohio.  The first facility was located in Lorain, Ohio.  Drivers represented by UAW Local 101 worked exclu-sively out of this location.  The UAW-represented driv-ers performed, inter alia, ﬁmilk runsﬂ by picking up automotive parts from various suppliers and delivering the parts directly to a Ford assembly plant in Lorain.  The Employer™s Lorain facility had no dock or warehouse but was only a dispatch location.  The UAW-represented employees, therefore, did not perform dock work.                                                            1 We grant the Employer™s motion to correct the transcript. The second facility operated by the Employer was lo-cated in Mansfield, Ohio.  Drivers represented by Team-sters Local 40 worked exclusively out of this location.  The Teamsters-represented drivers performed milk runs by delivering automotive parts to a Ford assembly plant in Avon Lake, Ohio.  The Mansfield terminal had a dock and a warehouse, and Teamsters-represented employees performed the dock work.  Ford accounted for 100 per-cent of the Employer™s business at its Mansfield and Lorain locations. In August 1997, the Employer closed its Lorain facility and informed UAW Local 40 that the drivers would be transferred to the Mansfield location.  The closure was essentially at the behest of Ford, and was based on two considerations.  First, Ford was ceasing production of certain automobile models at its Lorain plant.  The Em-ployer™s UAW-represented drivers had delivered parts for those models from the Employer™s Lorain facility.  Second, Ford sought to eliminate duplicative milk runs by UAW-represented drivers and Teamsters-represented drivers to the same suppliers.  In order to reduce costs, Ford desired that only one truck stop at a particular sup-plier regardless of whether the parts were ultimately des-tined for the Lorain or Avon Lake plant; that the parts all be delivered to the Employer™s Mansfield facility; and that the parts then be sorted for delivery to the respective Ford plants under a process known as ﬁcross docking.ﬂ  The Employer™s Mansfield location had cross dock capa-bility while, as noted above, the Employer™s Lorain facil-ity did not have a dock. 1. Assignment of milk runs at Mansfield Employer personnel along with a Ford engineer de-vised a method to divide the Mansfield milk runs be-tween the two groups of employees.  The Employer de-termined that the percentage of freight bound for the Ford plants would be the determinative factor as to whether the milk run would be driven by a UAW-represented driver or a Teamsters-represented driver.  A UAW-represented driver would perform the milk run if the majority of the freight was bound for the Ford Lorain plant (formerly serviced by UAW-represented drivers). A Teamsters-represented driver would perform the milk run if the majority of the freight was bound for the Ford Avon Lake plant (formerly serviced by Teamsters-represented drivers).  Following the milk run, the parts would be brought to the Employer™s Mansfield facility for cross-docking and delivery to the appropriate Ford 327 NLRB No. 60  TEAMSTERS LOCAL 40 (CUSTOMIZED TRANSPORTATION) 275plant.  Teamsters-represen
ted employees continued to 
perform the dock work at Mansfield. 
2. The Employer closes the Mansfield facility and opens 
the Huron facility 
In March 1998 the Employer closed its Mansfield fa-
cility and transferred drivers represented by both Unions 

to a newly acquired facility located in Huron, Ohio.  This 

move was made at Ford™s directive as a cost reduction 
measure.  The Employer bill
s Ford on a cost-per-mile 
basis, and Huron is located closer to Ford™s plants than 
the Employer™s Mansfield facility.  In assigning milk 
runs at the Huron location, the Employer used the same 
percentage of freight/point of delivery method it had util-
ized at the Mansfield facility after the closure of its 
Lorain facility.  Teamsters-represented employees con-
tinued exclusively to handle the dock work at Huron, as 
they had done at the Mansfield location. 
In April 1998, UAW Local 101 filed a grievance as-
serting that the Employer wa
s assigning dock work and 
driving duties in violation of the collective-bargaining 
agreement between the Employer and the UAW.  The 
grievance was pending at the time of the hearing in this 
proceeding.  By letter to the Employer dated May 29, 
1998, Teamsters Local 40 President Givens asserted that 

the UAW by its grievance was claiming Teamsters™ 
work, and warned that Team
sters Local 40 would take 
immediate economic action against the Employer if it 
assigned that work to UAW Local 101. 
B. The Work in Dispute
 The work in dispute concerns the assignment of the 
dock work at the Employer™s Huron, Ohio facility, and 
the assignment of milk run driving routes out of the 
Huron facility.
2 C. Contentions of the Parties
3 1. The Employer 
The Employer contends that, by measuring the major-
ity of freight based on point of delivery, it has developed 

a fair and neutral method for determining which set of 

union-represented employees would be awarded the dis-
puted milk runs at the new Huron facility.  The Employer 
requests that the Board make an award affirming its cur-
rent method of assigning the disputed milk run work.  
The Employer argues that such an award is supported by 
past practice, Employer preference, and economy and 
efficiency of operations. 
The Employer argues that 
an award of the disputed 
dock work to Teamsters-represented employees is sup-
                                                          
                                                           
2 The work in dispute is broader than that set forth in the Board™s no-
tice of hearing, which referred only to driving assignments.  The Board 
may after examining the evidence, br
oaden the work in dispute beyond 
what is contained in the notice of 10(k) hearing.  
Construction & Gen-
eral Laborers Local 146 (Modern Acoustics)
, 267 NLRB 1123, 1124 
(1983).  The evidence showed that the dispute was not limited to driv-
ing assignments but also encompassed dock work. 
3 Teamsters Local 40 did not file a brief with the Board. 
ported by past practice, skills and training, and Employer 
preference. It points out that Teamsters-represented em-
ployees have exclusively performed dock work at the 
Mansfield and Huron locatio
ns, while UAW-represented 
employees have never performed dock work at any of the 
three locations implicated in 
this proceeding.  Further, 
the Teamsters-represented dock employees have received 
forklift training and are certi
fied to operate that equip-
ment, while there is no ev
idence that UAW-represented 
employees possess those qualifications. 
2. UAW Local 101 
UAW Local 101 argues that the disputed dock work 
and milk run driving work should be awarded to UAW-
represented employees based on the factors of certifica-
tion and its collective-bargaining agreement with the 
Employer. UAW Local 101 further argues that the fac-
tors of Employer preference and past practice should not 
be relied on in this proceeding, because the method the 

Employer devised for assigning the milk runs is neither 
fair nor accurate. Finally, UAW
 Local 101 contends that 
the selection of UAW-represented or Teamsters-
represented employees has no impact on the Employer™s 
economy and efficiency of operations because the Em-
ployer need only satisfy Ford™s directive to eliminate 

redundant milk runs and cross dock parts. 
D. Applicability of the Statute
 Before the Board may proceed with determining a dis-
pute pursuant to Section 10(k) of the Act, two jurisdic-
tional prerequisites must be met.  First, the Board must 
find reasonable cause to beli
eve that Section 8(b)(4)(D) 
of the Act has been violated.  Second, the Board must 
find that the parties have failed to agree on a method for 
voluntary adjustment of the dispute. 
These jurisdictional prerequisites have been met in this 
case.  Both Teamsters Local 40 and UAW Local 101 
claim the work in dispute.
4  Further, the invocation of 
grievance-arbitration procedures by UAW Local 101 
against the Employer constitutes a demand for the dis-

puted work. See, e.g., 
Iron Workers Local Union 8 (Sel-
mer Co.)
, 291 NLRB 222 (1990).  Teamsters Local 40 
thereafter threatened that 
it would take immediate eco-
nomic action against the Employer if the work of Team-
sters-represented employees were reassigned to UAW-
represented employees.  We accordingly find reasonable 
cause to believe that Secti
on 8(b)(4)(D) of the Act has 
been violated.  Further, the 
parties stipulated that they 
have not agreed on a method to adjust this dispute volun-
tarily.  We thus find that the Board has jurisdiction to 
resolve this dispute. 
 4 Although Teamsters Local 40 claims all the dock work, it is willing 
to accede to the Employer™s current 
method for the assignment of the 
milk runs.  UAW Local 101 claims all the dock work and all the milk 
run work. 
 TEAMSTERS LOCAL 40 (CUSTOMIZED TRANSPORTATION) 276E. Merits of the Dispute
 Section 10(k) requires the Board to make an affirma-
tive award of disputed work after considering various 
factors. 
NLRB v. Electrical Workers IBEW Local 1212 (Co-
lumbia Broadcasting),
 364 U.S. 573 (1961).  The Board has 
held that its determination in a jurisdictional dispute is an 
act of judgment based on common sense and experience, 
reached by balancing the factors involved in a particular 
case.  
Machinists Lodge 1743 (J.A. Jones Construction),
 135 NLRB 1402, 1410Œ1411 (1962). 
The following factors are relevant in making the de-
termination of this dispute. 
1. Certifications and collec
tive-bargaining agreements 
The bargaining unit descriptions in the Employer™s 
contracts with both Unions include both drivers and dock 
workers.  The recognition clause in the collective-
bargaining agreement between the Employer and UAW 
Local 101 provides that 
the Employer ﬁfrequently 
changes locationsﬂ and that ﬁwork covered under this 
Agreement is recognized as within the jurisdiction of the 
UAW and is covered under this agreement.ﬂ  The recog-
nition clause in the collectiv
e-bargaining agreement be-
tween the Employer and Teamsters Local 40 provides 
that the ﬁterms of this Agreement shall apply to all em-

ployees in the classifications 
set forth herein located at 
792 Fifth Avenue, Mansfield, Ohio,ﬂ and further states 
that ﬁthe provisions of this Agreement shall remain con-
sistent with the growth of Employer™s Ford Motor Com-
pany business in the State of Ohio.ﬂ  Thus, the Em-
ployer™s contracts with both Unions contain provisions 

extending recognition to new locations in the event that 
the Employer™s business grows and changes, which is 
what occurred here when 
the Employer relocated to 
Huron.  We accordingly find th
at the factor of collective-
bargaining agreements is not helpful in awarding the 

disputed milk run work or the disputed dock work. 
Both Unions have been certified by the Board as the 
collective-bargaining representative of their respective 
bargaining units.  Each certification covers drivers.  Ac-
cordingly, the factor of cer
tifications does not favor an 
award of the disputed driving work to either group of 
employees. 
The certification of Teamsters Local 40 additionally 
specifically covers warehousemen, who perform the dis-
puted dock work, while the certification of UAW Local 
101 is limited to drivers.  UAW Local 101 nevertheless 
asserts that the description of the bargaining unit in its 
contract specifically include
s dock workers as well as 
drivers, and thus the factor of certifications should not be 

construed as favoring an award of the disputed dock 
work to Teamsters Local 40.  
We must reject this conten-
tion because only the certific
ation of Teamsters Local 40 
specifically encompasses the employees actually per-
forming the dock work and the UAW-represented em-
ployees have never performed that work.  Accordingly, 
we find that the factor of certifications favors an award 
of the disputed dock work 
to Teamsters-represented em-
ployees. 
2. Area and industry practice 
No evidence was adduced at
 the hearing regarding the 
area and industry practice with respect to the work in 
dispute.  We accordingly find that this factor is not help-
ful in determining the dispute. 
3. Employer™s past practice 
It is undisputed that Teamsters-represented employees 
have exclusively performed the dock work at both the 
Employer™s Mansfield and Huron locations.  There is 
also no dispute that UAW-represented employees never 
performed dock work at either of those locations, or at 
the Lorain location which did not have a dock.  The Em-
ployer™s past practice accordi
ngly favors an award of the 
disputed dock work to the Teamsters-represented em-
ployees. 
With respect to the disputed milk run driving work, the 
Employer™s past practice prior to the closure of the 

Lorain facility was that UA
W-represented drivers pri-
marily made deliveries to the Ford Lorain plant, and 
Teamsters-represented drivers primarily made deliveries 
to the Ford Avon Lake plant.  After the closure of the 
Lorain facility, the Employer began using a percentage of 
freight/point of delivery assignment method.  This sys-
tem of work assignment is consistent with the Em-
ployer™s past practice, because milk runs with majority 
freight bound for Ford™s Lorain plant are assigned to 
UAW-represented drivers, and 
milk runs with majority 
freight bound for Ford™s Avon Lake plant are assigned to 
Teamsters-represented drivers.  When the Employer 
closed the Mansfield operation and opened the new facil-
ity in Huron, the Employer continued to use the same 
system for assigning milk ru
ns.  Accordingly, we find 
that the factor of past pract
ice favors an award of the 
disputed milk run work to both groups of employees ac-

cording to the Employer™s percentage of freight/point of 

delivery method. 
4. Economy and efficiency of operations 
The Employer™s vice president of administration, Fred 
Griffiths, testified at the hearing that the Employer™s sole 
issue with respect to economy 
and efficiency was that it 
comply with Ford™s directive that it cross dock parts and 
eliminate duplicative milk runs
.  The clear implication of 
Griffiths™ testimony is that the work in dispute may be 
assigned to employees represented by either Union so 

long as these efficiency objectives are accomplished.  We 
accordingly find that this factor does not favor an award 
of the disputed milk run work or the disputed dock work 
to either group of employees. 
5. Employer preference and current assignment 
The Employer™s current assignment and preference is 
that the disputed dock work be performed by employees 
 TEAMSTERS LOCAL 40 (CUSTOMIZED TRANSPORTATION) 277represented by Teamsters Local 40.  These factors ac-
cordingly favor assignment of the disputed dock work to 
Teamsters-represented employees. 
The Employer™s current assignment and preference is 
that the disputed milk run driving work be allocated be-

tween the UAW-represented employees and the Team-
sters-represented employees pursuant to the Employer™s 
percentage of freight/point of delivery method.  These 
factors accordingly favor assignment of the disputed 
milk run driving work to both groups of employees util-
izing that method. 
6. Relative skills and training 
The Employer™s vice president for administration Grif-
fiths testified that drivers represented by both Unions 

possess the same qualifications.  We accordingly find 

that this factor is not helpful in determining assignment 
of the disputed milk run driving work. 
Griffiths further testified that all Teamsters-repre-
sented dock workers have received training in operating 

a forklift and are certified to 
do so.  There is no record 
evidence that UAW-represented employees possess such 
qualifications.  We accordingly 
conclude that the factor of relative skills and training favors an award of the dis-
puted dock work to employees represented by Teamsters 

Local 40. Conclusions 
After considering all the rele
vant factors, we conclude 
that CTI™s employees represented by Teamsters Local 40 
are entitled to perform the dock work in dispute.  We 
reach this conclusion relyi
ng on the factors of certifica-
tions, past practice, skills and training, current assign-
ment, and Employer preference. 
We further conclude after considering all the relevant 
factors that the disputed milk run driving work should be 
assigned to employees represented by Teamsters Local 
40 and to employees represented by UAW Local 101 
according to the Employer™s pe
rcentage of freight/point 
of delivery method.  We reach this conclusion relying on 
the factors of past practice,
 current assignment, and Em-
ployer preference.
5                                                           
                                                                                             
5 Although the Board usually awards disputed work to the employ-
ees represented by one union to the exclusion of employees represented 
by the other union, ﬁit is within th
e Board™s power to preserve in the 
In making these determinations, we are awarding the 
disputed work to employees
 represented by the above 
Unions, not to those Unions or their members. 
Scope of the Award 
The Employer asserts that 
a broad award is necessary 
to avoid future jurisdictional disputes regarding the milk 
runs.  The record, however, does not support the granting 

of a broad award under the factors we traditionally apply.  
See, e.g., Teamsters Local 104 IBEW (Standard Sign)
, 248 NLRB 1144, 1148 (1980) (evidence that the work in 
dispute has been a continuous source of controversy in 
geographic area, evidence that
 similar disputes may re-
cur, and evidence that charge
d union has a proclivity to 
violate the Act to obtain similar work).  Accordingly, we 
find that a broad award is not warranted, and the deter-
mination is limited to the particular controversy that gave 
rise to this proceeding. 
DETERMINATION OF DISPUTE 
The National Labor Relations Board makes the follow-
ing Determination of Dispute. 
Employees of Customized Tr
ansportation, Inc., repre-
sented by Teamsters, Chau
ffeurs & Helpers Local Union 
No. 40, a/w International Brotherhood of Teamsters, 
AFLŒCIO, are entitled to perform dock work at the Em-
ployer™s Huron, Ohio facility. 
Employees of Customized Tr
ansportation, Inc., repre-
sented by Teamsters, Chau
ffeurs & Helpers Local Union 
No. 40, a/w International Brotherhood of Teamsters, 
AFLŒCIO, and employees of Customized Transporta-
tion, Inc., represented by International Union, United 
Automobile, Aerospace and Agricultural Implement 
Workers of America (UAW), Region 2, and its Local 
Union No. 101, are entitled to perform milk run driving 
routes out of the Employer™s Huron, Ohio facility ac-
cording to the Employer™s percentage of freight/point of 
delivery assignment method. 
 Employer the right to assign the wo
rk, in accordance with its past prac-
tices, to employees represented by either Union . . . depending on the 
circumstances confronting the Employer when the work must be done.ﬂ  
Harley-Davidson Motor Co.
, 234 NLRB 1121, 1124 (1978), citing 
Machinists, Lodge 70 (G
eneral Electric Co.)
, 233 NLRB 356, 359 
(1977).  For the reasons set forth above, we find such an award to be 

appropriate in the unusual circumstances of this case. 
 